internal_revenue_service department of the treasury significant index no washington dc person to contact talanhana number oas bt rgplyatog date dec company plan plan p this letter is in response to your request for a ruling concerning the determination of the limit on contributions that may be deducted under sec_404 of the internal_revenue_code plano isa profit-sharing_plan with a cash or the company sponsors and maintains two deferred_compensation plans plan and plan p deferred arrangement all employees in an executive administrative or clerical capacity includin employees in office sales engineering or drafting work along with aq officers directors and shop foremen who have completed at feast one year_of_service with the company may elect to participate in the make before-tax contributions through payroll deductions ie through a cash_or_deferred_arrangement discretionary profit-sharing contributions from its profits on behalf of each participant in plano participants may elect to in addition the company may make under plan plan plan pisa profit-sharing_plan with a cash_or_deferred_arrangement and with a discretionary contribution feature covered by a collective bargaining agreement and receive remuneration on an hourly basis who have completed at least one year_of_service with the company participate in plan p under plan p participants may elect to make before-tax contributions through payrol deductions cie a cash_or_deferred_arrangement discretionary pro it-sharing contributions from its profits on behalf of each participant in plan pp participation in the two plans is mutually exclusive in addition the company may make all employees who are each of the plans has received a prior determination_letter holding that the plan satisfies the requirements of sec_401 of the code a determination_letter with respect to the provisions of the tax_reform_act_of_1986 and subsequent laws was issued on date for each of the plans 19vg9uduebl the company maintains a_trust for each respective employee benefit each trust states that the assets shall not be used to satisfy contributions to the two plans are made to the respective program trust the liabilities of any other plan is stated to participants in such plan in addition the company's contribution rate to plan p be tess than percent of the total compensation of the participants in such plan the company would like to aggregate the compensation of the participants in pian o and the participants in plan p for purposes of determining the percent limitation on deductible contributions to both plans under sec_404 a a ci of the code a ruling is requested that the deductible limit under sec_404 of the code is determined by aggregating all the contributions to plan and plan p and by limiting such aggregate amount to percent_of the aggregate compensation of all participants in both plans regardless of whether the amount of employer contributions to one of the plans exceed sec_15 of compensation of the employees covered by that plan sec_404 ci of the code limits the deduction for rofit-sharing or stock_bonus_plan to contributions to a the compensation_otherwise_paid_or_accrued during the taxable all employees covered under the plan sec_404 a civ of the code provides that when contributions are made to two or more stock bonus or profit-sharing trusts the trusts will be considered a single crust for purposes of applying the limitations of sec_404 a a percent of year to ot the code that elective contributions under a qualified_cash_or_deferred_arrangement are treated as employer contributions treated as employer contributions for purposes of sec_404 of the code thus they are sec_1_404_a_-9 of the regulations provides that the limitation under sec_404 a a shall be based on the compensation_otherwise_paid_or_accrued by an employer during the taxable_year to it sec_404 of the code such trusts are considered as in applying the limitation of sec_404 a of the code a single trust both plans are qualified profit-sharing_plans covering employees of the employer the contributions made to the plan are employer contributions for purposes of sec_404 of the code a a of the code the contribution to the plans must be aggregated for purposes of applying the limitations of sec_404 civ the aggregate amount deducted by an employer with respect to sharing plans covering its employees and is not concerned with allocation of the deductible amount between plans a sec_404 is concerned with the limitation on under section profit- the accordingly we conclude that the deductible limit under sec_404 with respect to the plans is determined by aggregating all contributions to the plans and by limiting such aggregate amount to percent of the aggregate compensation of the employees covered by the plans particularly on the continued qualification of the plans this ruling is based upon the information furnished sincerely yours mrllrvk j james e holland jr chief actuarial branch
